Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 2/3/2021.
Claims 63-82 are presented for examination.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 63-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,726,445. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader in scope than the ‘445 patent in that instant claims do not recite ranking the items for presentation at a second time subsequent to a first time period and a third time period subsequent to a second time period.  It is obvious and well known to provide information with a first time period and not with subsequent time periods in order to provide the content independent of the time period and therefore broaden the scope of what is presented to the users.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 63-82 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable  over Stanbach (6,449,657 hereinafter Stanbach) in view of Kay (WO 00/38074) further in view of Chandra et al. (2002/0138582 hereinafter Chandra).
	With respect to claims 63, 66, 68, 73, 76 and 78, Stanbach teaches methods and systems for generating, by one or more processors, an electronic message for sending to a user account ( FIG. 7 is a schematic depicting a presently preferred e-mail forwarding system 700 for selecting and inserting an advertisement into an e-mail message 704);
	Automatically send to a content provider server a request for content, receive from the content provider the requested content (i.e. the mail transfer agent 716 scans the contents of an e-mail message and selects an advertisement on Figure 7);

	With respect to the electronic message including a network based locator and receiving the content at a time of the request for content. Stanbach teaches on col. 14, lines 44-47 “Uniform resource locators (URLs), or hypertext markup language (HTML) banners can also be inserted into the body 712 of the message, which can link the recipient’s computer to an external site when the message is read “on line”). 
	With respect to receiving the content at a time of the request for content. Kay teaches "When a view-op presents itself the advertising Web server system 16 performs HTML reference/Hyper Text Markup Language to a server system, the advertising web server sends information concerning the view-op to the bidding agents 30, in order to determine which advertisement should be displayed in real-time. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Kay of the received content being based on the network-based locator and a time receipt of the requested content, because such a modification would allow the ads to be presented to be bid on when the viewer 10 access the electronic information/web page.
	With respect to the newly amended feature of a script being included in the email for execution by a user’s device when the user opens the email and displaying the content at a location in the electronic message specified by the computer code instructions.  Chandra teaches on paragraph 0250  “In one embodiment, a transportable application that is sent in the form of an HTML e-mail to a recipient may comprise a script/instruction which is executed when the message is opened by the recipient, that establishes an HTTP connection to application server 202, requests any changes to dynamic content of the transportable application” and on paragraph 0489 “the author selects a location field 1182 and provides a URL or other location identifier of the Web 

	With respect to claims 64 and 74, Kay further recite the network based locator includes parameters indicative of a size and a location of the item content (i.e. block 212 indicates the type of web page on which the advertisers wants to advertise and an amount, which the advertiser is willing to pay for having a particular advertisement displayed).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Kay of  the network based locator including parameters indicative of a size and a location of the item content, in order to give the advertiser control of the size and the a particular ad to be displayed.

	With respect to claims 65 and 75, Stanbach further teaches the electronic message remains unchanged after the electronic message is sent to the user account (i.e. after the email is sent is when the system inserts the ads)(see Figure 7).

	With respect to claims 67 and 77, Kay teaches identify the one or more content items based on a ranking of the set of candidate content items at the time of receipt of the request for content, maintaining ranking of the set of candidate content items 

	With respect to claims 69 and 79, Kay teaches the bidding is done when the user access a web page.  Therefore it would have been obvious to dynamically change set of Stanbach’s URLS inserted in the email messages when the message is accessed as taught by Kay in order to provide up to date ranked items to the users.

	Claims 70 and 80 further recite sending to the content server an indication that the client device interacted with the content. Official Notice is taken that it is old and well known to keep track that the user interacted with content.  For example, keeping track that the user clicked or made a purchase, in order to keep track of user’s interest and further allow the advertisers to further customize future content.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included sending to the content server an indication that the client device interacted with the content, in order to obtain the above mentioned advantage.

	Claims 71 and 81 further recite the electronic defines a layout for displaying a plurality of content. Official Notice is taken that it is old and well known for defining format and structure of where to place ads on a webpage for better visibility of the content.  It would have been obvious to have included in Stabach’s email to include defining the layout of the content, in order to obtain the above mentioned advantage.

	Claims 72 and 82 further recites the request for content includes an indication of a context of the electronic message or a context of content requested via the request for content.  Official Notice is taken that it is old and well known to include in the combination of Stanbach and Kay for when user accesses a web page in Kay for the user to googled the information/context in order to obtain the web page 11, in order to allow the user to access the correct webpage based on what they search for.  It would have been obvious for a person of ordinary skill in the art at the time of Applicant’s invention to have included, the request for content includes an indication of a context of the electronic message or a context of content requested via the request for content, in order to obtain the above mentioned advantage.   

References of record but not applied:
	Emens (7,076,443  Hereinafter Emens) teaches on Fig. 2 and Col. 5, lines 

44-64  The search results display page includes search result items and product 

information items, each product information item corresponding to a search 

result item. If the user selects a search result item (e.g., a hyperlink to a website 



associated with the search result item is provided (e.g., the user's web browser 

is directed to the website identified by the hyperlink in the search result item). 

See Emens, Col. 5, lines 44-64 and Col. 6 lines 12-17.

	
	Karas et al. (2002/0138363) teaches on paragraph 0051 “the eCard is sent by e-

mail or other electronic methods to the receiver in step 624. In step 628, the receiver 

130 opens the email message and clicks on a link in the e-mail to open a browser 

window directed at the web interface 408 of the eCard site 140. If an electronic gift is 

included in the eCard as determined in step 632, an icon or button appears in the eCard 

that is clicked to direct the receiver 130 to a screen that informs the receiver 130 of the 

gift. This screen could include another message, information on the electronic gift, 

advertisements, and/or other information.


	Li et al. (2003/0225842) teaches on paragraph 0028 “once the address retrieval

 program has retrieved any e-mail addresses in the address books saved in the memory 

and data storage devices of the user's computer, preselected messages such as 

advertisements are sent to the e-mail addresses retrieved. In an embodiment, the 

address retrieval program opens up an e-mail program. Once the e-mail program is 

open, the address retrieval program opens a new e-mail letter. Once the letter is open, 

the address retrieval program addresses an e-mail letter to all of the e-mail addresses 

found. The address retrieval program then inserts the preselected message and mails 

the letter.

	
	“Search Overview” from www.overture.com, retrieved on 7/29/03, teaches under 

the paid inclusion model, advertisers set up an account, submit listings and pay a fee to 

be reviewed by the algorithm. However, there is no guarantee the listings will always be 

included in the search results, or where they might be ranked on a given page. Still,

 paid inclusion helps increase relevance of results by allowing search engines to 

crawl deeper into businesses' Web sites and onto areas previously indexed only via

 spam techniques. As a result, individual Internet users are given access to better 

quality search listings. In paid placement, advertisers pay to receive premium placement 

within the search results listings. For example, at Overture, advertisers bid for 

placement in its search results and only pay the company when a consumer clicks on

 the advertiser's listing. Following a rigorous screening for relevance by Overture's 

editorial team, the company then distributes its search results to thousands of Web sites 

across the Internet, including popular destinations such as MSN, Yahoo! and Lycos.

	
	Roth (6,285,987) teaches an Internet advertising system, “as shown in FIG. 2B, a 

cycle of operation begins (block 210) when a viewer 10 selects a web page 12 which 

has a HTML reference to web server system 16, that is, when a view-op occurs. It is 

noted that this occurs in real time and it can take place thousands of times per minute. 

Block 211 indicates that the web server system 16 sends information concerning the 

view-op and related information in the data base 16B to the bidding agents 30. The 

bidding agents 30 compare the information about the view-op to the proposed bids that 

have been submitted by advertisers. That is, the bidding agents 30 determine if the 

characteristics of the view-op meet the criteria in the proposed bids and if so they 

submit bids to bid selection logic 16C (block 213). As shown by block 214, the bid 



 advertisement for display. The appropriate advertisement called for by the winning bid

 is then sent from data base 16A to browser 11 (block 215)” 


	Boal et al. (2017/0004533) teaches, an email server sends an email message to 

a user with an empty container. When the user uses an email client to open the email

 message, the email client transmits pulls data to be loaded into the empty container

 from a dynamic content provider. The dynamic content provider determines in real time 

a set of valid coupon offers for the user and transmits the set to the user in real-time for 

insertion into the empty container. The dynamic content provider may determine a rank

 for each of the set of the valid coupon offers, such that the rank is observed when the 

set of the coupon offers is inserted into the empty container. 


Response to Arguments
Double Patenting rejection has been maintained until a Terminal Disclaimer is filed. 
Applicant’s arguments with respect to claims 63-82 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	          				Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688